DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6, and 8-23 are pending, claim 23 has been added, claims 2, 5, and 7 have been cancelled, and claims 1, 3-4, 6, and 8-23 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, and 8-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 8-12, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242), in view of Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application).
Regarding claim 1, Yamaguchi discloses a medical imaging device (2, figure 1) comprising a laser (could be laser [0108] | xenon lamp, halogen lamp, an LED, or the like [0057] | see 56, figure 2) configured to illuminate an object using at least two of a plurality of light conditions (control the wavelength band of the light to be transmitted [0059]), an image sensor (33, figure 2) configured to capture an image of the object, and circuitry (CPU 39, 45, 66, figure 2) configured to: control the laser to illuminate the object using light having a first light condition at a first wavelength (change a wavelength band [0059]); control the image sensor to capture a first image of the object with the light having the first light condition (see Operation of CCD, figure 11); control the laser to illuminate the object with light having a second light condition ([0059]), the second light condition being at a second wavelength (see wavelengths in figure 11), different from the first wavelength; control the image sensor to capture a second image of the object illuminated with the light having the second light condition (see operation of CCD, figure 11); and determine a material (blood vessel area [0062]) of the object based on the first image and the second image by comparing brightnesses of the first and second image at corresponding points within the images (intensity of the reflected light is varied [0065]). Yamaguchi is silent regarding the first light condition at a first angle and the second light condition being at a second angle, different from the first angle; correct brightnesses in the first and second images for differences resulting from different angles of illumination; comparing corrected brightnesses of the first and second image.
Pesach teaches varying the camera angle ([0140]) to cast a shadow upon the surface ([0153]). The shadows can be used to mark a point on a surface ([0106]). The images can be processed to establish the geometry of the surface ([0124]). A processor can use the images to create a 3D model of the object ([0183]).
Lawrenson teaches the process of correcting the raw intensity of the light source for the captured images ([0110]). This corrects for any differences resulting from different positions of the light source ([0110]). The process is performed using known techniques ([0110]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Yamaguchi with the processor (170, figure 1a) to vary the camera angle for each light condition to cast a shadow on the surface as taught by Pesach. Doing so would provide information regarding the geometry of the surface ([0124]) and to create and display a 3D model of the surface ([0183]). Additionally, it would have been obvious to modify the device to perform the known technique of correcting for the raw intensity of the light source for the captured images ([0110]) as taught by Lawrenson. Doing so is a known technique that would correct for differences resulting from different positions of the light source ([0110]; Lawrenson). The modified device would have the first light condition at a first angle and the second light condition being at a second angle, different from the first angle ([0140]; [0153]; Pesach); correct brightnesses in the first and second images for differences resulting from different angles of illumination ([0110]; Lawrenson | admission by the Applicant as prior art, see MPEP 2152.03); comparing corrected brightnesses of the first and second image (corrected for raw intensity [0110]; Lawrenson | [0065]; Yamaguchi).
Regarding claim 4, Yamaguchi further the circuitry is further configured to: illuminate the object with a third wavelength (see WL, figure 11) different from and not overlapping the first and second wavelengths to generate a third wavelength (see figure 11); control the image sensor to capture a third image of the object illuminated with the light having the third wavelength (operation of CCD, figure 11); and further correct the first and second images for general reflectance based on the third image (reference light [0070] | [0062]).
Regarding claim 6, Yamaguchi further discloses the plurality of light conditions further includes different brightnesses of the light (different intensity due to different wavelengths [0065]).  
Regarding claim 8, Pesach further teaches the circuitry is further configured to determine the topography of the object by photometric stereo (3D model [0183]; Pesach).  
Regarding claim 9, Yamaguchi and Pesach disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the device includes a plurality of Vertical Cavity Surface Emitting Lasers in addition to the laser, wherein the laser is also a Vertical Cavity Surface Emitting Laser.  
Pesach teaches the light source can be a VCSEL ([0134]), where multiple VCSEL can be located at the distal end of a probe (see 116, figure 1a | multiple light sources [0189]).
It would have been obvious to modify the device, and the laser, with VCSELs as taught by Pesach. Doing so would be an alternative light source ([0134]). The modified device includes a plurality of Vertical Cavity Surface Emitting Lasers (VCSEL [0134]; Pesach | there are multiple light sources 55-56, figure 2; Yamaguchi) in addition to the laser, wherein the laser is also a Vertical Cavity Surface Emitting Laser.  
Regarding claim 10, Yamaguchi further discloses a tip (17, figure 1; Yamaguchi) for entry into a patient. Yamaguchi is silent regarding the tip comprises the laser.  
Pesach teaches the location of the laser is at the tip of the device (see 116, figure 1a). 
It would have been obvious to modify the device of Yamaguchi to have the laser at the tip as taught by Pesach. Doing so would be a well-known and common alternative for the placement of light sources ([0134], figure 1a; Pesach).
Regarding claim 11, Yamaguchi further discloses a lens arrangement (see 32, figure 2; Yamaguchi) to focus light onto the image sensor. Yamaguchi is silent regarding the laser is adjacent to the lens arrangement .
Pesach teaches the location of the lasers are at the tip of the device (see 116, figure 1a). The light sources are located on opposite sides of the camera (160, figure 2a).
It would have been obvious to modify the device of Yamaguchi to have the lasers at the tip and on opposite sides of the camera as taught by Pesach. Doing so would be a well-known and common alternative for the placement of light sources ([0134], figure 1a; Pesach). The modified device would have  the laser is adjacent to the lens arrangement (see location of light window 31 vs imaging window 30, figure 2).  
Regarding claim 12, Yamaguchi and Pesach further disclose the laser is a first laser and the device further includes a second laser (the modified device would have the second light source 55 as a laser located at the near the lens arrangement, see figure 2 of Yamaguchi) adjacent to the lens arrangement and opposite the first laser (the modified lasers would be on opposite sides of the lens arrangement; best seen in figure 2a of Pesach).  
Regarding claim 15, Yamaguchi further discloses the circuitry is further configured to: annotate an image of the object using the determined material (see figures 12; Yamaguchi).  
Regarding claim 16, Yamaguchi discloses an endoscope (see figure 1) comprising a device according to claim 1 (see rejection for claim 1 above).  
Regarding claim 17, Yamaguchi and Pesach disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the laser is a Vertical Cavity Surface Emitting Laser.  
Pesach teaches the light source can be a VCSEL ([0134]), where multiple VCSEL can be located at the distal end of a probe (see 116, figure 1a | multiple light sources [0189]).
It would have been obvious to modify the laser to be a VCSELs as taught by Pesach. Doing so would be an alternative light source ([0134]). 
Regarding claim 20, Yamaguchi discloses a method of illuminating an object for medical imaging using at least two of a plurality of light conditions (control the wavelength band of the light to be transmitted [0059]) onto an image sensor (33, figure 2) configured to capture an image of the object, the method comprising: controlling a laser (could be laser [0108] | xenon lamp, halogen lamp, an LED, or the like [0057] | see 56, figure 2) to illuminate the object using light having a first light condition at a first wavelength (change a wavelength band [0059]); controlling the image sensor to capture a first image of the object with the light having the first light condition (see operation of CCD, figure 11); controlling the laser to illuminate the object with light having a second light condition, the second light condition being at a second wavelength (change a wavelength band [0059]), different from the first wavelength; controlling the image sensor to capture a second image of the object illuminated with the light having the second light condition (see operation of CCD, figure 11); and determining a material (blood vessel area [0062]) of the object based on the first image and the second image by comparing brightnesses of the first and second image at corresponding points within the images (intensity of the reflected light is varied [0065]).  Yamaguchi is silent regarding the first light condition at a first angle, the second light condition at a second angle, different from the first angle; correcting brightnesses in the first and second images for differences resulting from different angles of illumination; and comparing corrected brightnesses of the first and second image.
Pesach teaches varying the camera angle ([0140]) to cast a shadow upon the surface ([0153]). The shadows can be used to mark a point on a surface ([0106]). The images can be processed to establish the geometry of the surface ([0124]). A processor can use the images to create a 3D model of the object ([0183]).
Lawrenson teaches the process of correcting the raw intensity of the light source for the captured images ([0110]). This corrects for any differences resulting from different positions of the light source ([0110]). The process is performed using known techniques ([0110]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Yamaguchi to use the processor (170, figure 1a) to vary the camera angle for each light condition to cast a shadow on the surface as taught by Pesach. Doing so would provide information regarding the geometry of the surface ([0124]) and to create and display a 3D model of the surface ([0183]). Additionally, it would have been obvious to modify the device to perform the known technique of correcting for the raw intensity of the light source for the captured images ([0110]) as taught by Lawrenson. Doing so is a known technique that would correct for differences resulting from different positions of the light source ([0110]; Lawrenson). The modified device would have the first light condition at a first angle and the second light condition being at a second angle, different from the first angle ([0140]; [0153]; Pesach); correct brightnesses in the first and second images for differences resulting from different angles of illumination ([0110]; Lawrenson | admission by the Applicant as prior art, see MPEP 2152.03); comparing corrected brightnesses of the first and second image (corrected for raw intensity [0110]; Lawrenson | [0065]; Yamaguchi).
Regarding claim 21, Yamaguchi and Pesach further disclose controlling the laser to illuminate the object with light having a third light condition, the third light condition being at a third wavelength (change a wavelength band [0059]; Yamaguchi), different from the first and second wavelengths, and at the first angle ([0140]; Pesach); controlling the image sensor to capture a third image of the object illuminated with the light having the third light condition (see operation of CCD, figure 11; Yamaguchi); and determining information of the object based on the first to third images ([0065]; Yamaguchi).  
Regarding claim 22, Yamaguchi and Pesach further disclose controlling the laser to illuminate the object with light having a fourth light condition, the fourth light condition being at a fourth wavelength (change a wavelength band [0059]; Yamaguchi), different from the first to third wavelengths, and at the second angle ([0140]; Pesach); controlling the image sensor to capture a fourth image of the object illuminated with the light having the fourth light condition (operation of CCD, figure 11; Yamaguchi); and determining information of the object based on the first to fourth images ([0065]; Yamaguchi).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242) and Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application) as applied to claim 1 above, and further in view of Hirota (US 2015/0363932).
Regarding claim 3, Yamaguchi and Pesach and Lawrenson disclose all of the features in the current invention as shown above in claim 1. They are silent regarding each of the first and second wavelengths is between 600 and 650nm and do not overlap each other.
Hirota teaches an image processing apparatus with a narrow band image acquisition unit to acquire at least three narrow-band images with different center wavelengths (abstract). A depth feature data calculation unit calculates depth feature data of a blood vessel based on the difference between the narrow band images from one another (abstract). LEDs emit light having peaks at wavelength of 415 nm, 460 nm, 540 nm, 600 nm, and 630 nm. 
It would have been obvious to modify the device of Yamaguchi, Pesach, and Lawrenson with the LEDs to emit narrow band light with a center wavelength of 600 nm and 630 nm as taught by Hirota ([0026]). Doing so would provide feature data in which a blood vessel is highlighted in color corresponding to a depth of the blood vessel ([0035]). The modified device would have each of the first and second wavelengths is between 600 and 650nm and do not overlap each other (600 nm and 630 nm; [0026]).

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242) and Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application) as applied to claim 1 above, and further in view of Farr (US 2008/0208006).
Regarding claim 13, Yamaguchi and Pesach and Lawrenson disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a reflective surface configured to change a direction of the light emitted by the laser 
Farr teaches an OE vision module can have scanning or other directing mechanical elements that can be used to adjust the direction of illumination and control of the solid-state light sources ([0112]). 
It would have been obvious to modify the device of Yamaguchi and Pesach and Lawrenson to have a mirror as taught by Farr. Doing so would manipulate the illumination characteristics of light ([0116]; Farr). The modified device would have a reflective surface (mirrors [0116]) configured to change a direction of the light emitted by the laser (manipulate the illumination characteristics of light [0116]).  
Regarding claim 14, Farr further teaches the reflective surface is configured to move so that the reflected light is scanned over the object (direct the light [0116]; Farr).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242) and Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application) as applied to claim 1, and further in view of Cable (US 2017/0074640).
Regarding claim 18, Yamaguchi and Pesach and Lawrenson disclose all of the features in the current invention as shown above in claim 1. They are silent regarding the laser is a single, movable, tunable laser.
Cable teaches a MEMS-tunable vertical cavity surface emitting laser ([0032]) in an optical instrument. The VCSEL has an optical path that can be changed, which affects the wavelength of light ([0099]).
It would have been obvious to modify the laser to be a MES-tunable VCSELs as taught by Cable. Doing so would allow tuning of the wavelength of light through the changing of the optical path length of the laser cavity ([0099]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242) and Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application) as applied to claim 1, and further in view of Cable (US 2017/0074640) and Farr (US 2008/0208006).
Regarding claim 19, Yamaguchi and Pesach and Lawrenson disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the laser is a single tunable laser and the device further includes a reflective surface configured to change a direction of the light emitted by the laser.  
Cable teaches a MEMS-tunable vertical cavity surface emitting laser ([0032]) in an optical instrument. The VCSEL has an optical path that can be changed, which affects the wavelength of light ([0099]).
Farr teaches an OE vision module can have scanning or other directing mechanical elements that can be used to adjust the direction of illumination and control of the solid-state light sources ([0112]). 
It would have been obvious to modify the laser of Yamaguchi and Pesach and Lawrenson to be a VCSELs as taught by Cable. Doing so would allow tuning of the wavelength of light through the changing of the optical path length of the laser cavity ([0099]). Additionally, it would have been obvious to modify the device of Yamaguchi and Pesach and Lawrenson to have a mirror as taught by Farr. Doing so would manipulate the illumination characteristics of light ([0116]; Farr). The modified laser would be a single tunable laser ([0099]; Cable) and the device further includes a reflective surface (mirrors [0116]; Farr) configured to change a direction of the light emitted by the laser (manipulate the illumination characteristics of light [0116]; Farr).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0018242) and Pesach (US 2016/0338803) and Lawrenson (US 2020/0085287 | the instant application) as applied to claim 1 above, and further in view of Ito (US 2015/0335232). 
Regarding claim 23, Yamaguchi and Pesach and Lawrenson further disclose all of the features in the current invention of claim 1. They are silent regarding each of the first and second wavelengths do not overlap each other and are spaced apart 20 nm or less.
Ito teaches a light source device that emits M kinds of narrow band light which have different peak wavelengths (abstract).  Wavelength difference between two kinds of narrow band light needs to be about 20 nm or more for a significant improvement in color reproducibility ([0095]).
It would have been obvious to modify the device of Yamaguchi and Pesach and Lawrenson to have the first and second wavelengths to have a wavelength difference of 20 nm as taught by Ito. Doing so would significantly improve color reproducibility ([0095]; Ito). The modified device would have each of the first and second wavelengths do not overlap each other and are spaced apart 20 nm or less ([0095]; Ito).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 3, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795